Citation Nr: 1731118	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-18 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Esq.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1975 to March 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board denied the Veteran's claim for service connection for a bilateral knee disability in a November 2013 decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which vacated the decision in a December 2014 Memorandum Decision.  The claim was subsequently remanded by the Board in July 2015.

As reflected above, the Board has separated the issue of entitlement to service connection for a bilateral knee disability into claims for service connection for right and left knee disabilities.  

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board finds additional development is warranted before the claims on appeal may be decided. 

The Veteran contends that he injured his right knee in active service in a jeep accident and continued to have right knee pain thereafter.  He indicates that left knee pain also developed in service and continued since.  The Board notes that service treatment records (STRs) document several complaints and treatment for right knee and shin splint pain.  Additionally, the Veteran's attorney contends that a February 1985 STR noting knee pain for several months could indicate left knee pain in active service.

Following the July 2015 Board remand, additional medical opinions were obtained in October 2015 and May 2016, and an addendum opinion was received in March 2017 that found the Veteran's bilateral knee disability was unrelated to service.  As discussed below, the Board finds an additional medical opinion is warranted to ascertain the etiology of any right and left knee disability present during the period on appeal that accounts for all evidence of record.

The October 2015 medical opinion determined that bilateral knee degenerative arthritis was due to the natural process of aging, appropriate for the Veteran's age, and that it was unrelated to in-service treatment for a right knee injury and right shin splint because the disorders resolved in service and there was no evidence of a chronic bilateral knee condition in service or immediately after service.  An additional medical opinion was then obtained in May 2016 that found no medical probability that the Veteran had a service-connected knee disability; explaining that varus deformity noted during the period of the claim could be a result of arthritis, but not a cause, and that a 1974 injury to the right patella and treatment for shin splints for six month in 1984 to 1985 would not cause degenerative joint disease 20 years later in both knees.  In the March 2017 addendum opinion, the examiner clarified that there were no records or history of the Veteran being treated for his right knee after 1974 because shin splints were not a knee condition to support a finding that there was no history of a chronic knee disorder.  The examiner concluded that any internal derangement of the knee from a 1974 injury would have presented prior to 2010.  

The May 2016 and March 2017 opinions found no chronic knee disorder, in part, because in-service treatment for a right knee disorder was limited to the treatment related to a jeep accident.  However, the Board notes that in-service treatment was incorrectly characterized by the May 2016 and March 2017 medical opinions as shin splint pain because it included additional complaints and treatment for the knee.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding opinions based upon an inaccurate factual premise have no probative value).  Specifically, May 1984 STRs noted shin, knee, and ankle pain and assessed shin splints and tendonitis due to right medial malleolus and tenderness with no bone abnormalities found upon X-ray.  An August 1984 STR noted shin pain since May with tenderness on the lower right leg to either side of the tibia.  A September 1984 STR assigned a physical profile and assessment of possible shin splints for symptoms of right shin and knee pain while walking or running and pain on palpation with tenderness and swelling.  In an October 1984 STR, the Veteran reported right knee and shin problems for four or five months, with a December 1984 record providing a provisional diagnosis of right knee pain for right lower leg and knee pain not improved by anti-inflammatories.  A February 1985 STR also noted knee pain for five months with no swelling or redness, assessed chronic right knee pain, and limited physical training for one week.

In addition, the Board notes that the May 2016 and March 2017 opinions indicate the Veteran's contusion or laceration to the right patella occurred in 1974, although records demonstrate he was involved in a jeep accident in June 1978.  Specifically, June 1978 STRs indicate the Veteran was involved in a jeep accident that resulted in an abrasion/contusion on the right knee with tenderness around the patella, with follow-up treatment for knee pain that same month with noted swelling and a small wound.  See id.

Moreover, the Board finds an opinion solely addressing the left knee disability would be beneficial as the prior findings were based on in-service treatment and post-service evidence largely centered on right knee symptomatology.  

Under these circumstances, the Board finds an additional VA medical opinion must be obtained

Accordingly, the case is REMANDED for the following action:

1.	The claims file should be sent to an examiner to ascertain the etiology of any right and left knee disabilities present during the period of the appeal.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  The claims file must be reviewed by the examiner.  

The examiner should identify all right and left knee disabilities present during the period on appeal (since approximately 2009).  Following a review of the Veteran's records, the examiner is directed to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that:

a) any left knee disability began in service, was caused by service, or is otherwise related to service.

b) any right knee disability began in service, was caused by service, or is otherwise related to service.

A rationale must be provided for any opinion expressed.  
The examiner should specifically address the following relevant evidence: (1) Veteran's STRs indicating treatment for knee pain in service dated June 1978, May 1984, August 1984, September 1984, October 1984, December 1984, and February 1984; (2) the January 2013 private opinion by Dr. D.H. finding the Veteran's active service contributed to his knee arthritis (see November 2012 Medical treatment record - non-government facility); (3) internet articles on arthritis and osteoarthritis (see August 2013 Web/HTML documents); (4) the Veteran's statements that he had right and left knee pain in service (see October 2015 C&P Exam).  

2.	After completing the requested action, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

